Citation Nr: 1450258	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  11-26 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for erectile dysfunction, secondary to medications for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from February 1968 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified before the undersigned Veterans Law Judge a Board hearing at the RO in May 2014 regarding the service connection claim for erectile dysfunction.  

In a January 2014 Form 9, the Veteran filed a petition to reopen a claim of service connection for peripheral neuropathy of the bilateral upper and lower extremities. This matter has not been developed for appellate review and is referred to the RO in the first instance. (It is noted that the Veteran previously withdrew his appeal for this disability in January 2013.  Although he attempted to resurrect his appeal a few months later, this was not accomplished in a timely manner.)

The issue of entitlement to an increased rating for hemorrhoids has been raised by the record in a March 2014 submission, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran and his wife testified that they did not notice that the Veteran had any problems with erectile dysfunction prior to being administered prescription medication for his service-connected PTSD.  A medical opinion has not been provided with respect to this issue.  This must be remedied on remand, as well.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit or identify any treatment he has received for erectile dysfunction since military service.  If the Veteran complies with this request, make efforts to obtain any records identified, and notify the Veteran of any unsuccessful attempts.

2.  Make arrangements to obtain any relevant treatment records pertaining to erectile dysfunction from the VAMC in Memphis dated since April 2013.

3.  Schedule the Veteran for a VA genitourinary examination with a physician.  The claims file must be made available to, and reviewed by, the physician.  All appropriate testing should be conducted. 

The physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that his erectile dysfunction  was caused, or alternatively, aggravated (permanently worsened) beyond the natural progress of the disorder by the Veteran's service-connected PTSD, to include the medications he has taken for this disability.

In making this assessment, the examiner should acknowledge and consider in the opinion the testimony from the Veteran and his wife that they did not notice any problems with his erectile dysfunction prior to taking medication for his PTSD. 

The physician must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.   

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, readjudicate the claim on appeal.  If either benefit remains denied, issue the Veteran a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



